Citation Nr: 0308743	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-11 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for residuals of frostbite of the hands.  
The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran served in combat in Korea.

3.  The veteran has provided satisfactory lay evidence which 
indicates that he suffered from exposure to extremely cold 
temperatures while engaged in combat.
 
4.  The veteran's claims file contains a diagnosis of current 
cold injury disorder of the hands and a medical opinion, 
based on a review of the evidence contained in the veteran's 
claims file, which links this disorder to the veteran's cold 
exposure in service.


CONCLUSION OF LAW

Residuals of frostbite of the hands were incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in April 2002, in the 
statement of the case (SOC) issued in August 2002, in the 
supplemental statement of the case (SSOC) issued in October 
2002, at the time of a hearing before an RO hearing officer 
in September 2002, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in the SOC issued to the 
veteran in August 2002, the RO advised the veteran of the 
recent enactment of the VCAA, and provided him with detailed 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes, a VA cold injury examination 
report and opinion, and several personal statements made by 
the veteran in support of his claim.  The veteran testified 
at a hearing before an RO hearing officer in September 2002, 
and a transcript of this testimony has been associated with 
the veteran's claims file.  In November 2001, the RO sent a 
letter to the veteran advising him of the evidence needed to 
establish his claim, and asking him to advise VA of any 
outstanding evidence he wished to have VA procure.  In a 
response received from the veteran later that same month, the 
veteran indicated "I do not have additional medical evidence 
and your may go ahead and process my claim."  The veteran 
also testified in September 2002 that he had received all of 
his treatment for frostbite at the VA Medical Center (VAMC) 
in Oklahoma City.  The Board observes that all treatment 
records from this source have been requested and obtained, 
and have been added to the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In analyzing the veteran's claim, the Board initially notes 
that the veteran's claims file contains documentation which, 
when viewed in conjunction with the veteran's credible 
hearing testimony, verifies his status as a combat veteran.  
The veteran's DD Form 214, Report of Separation from the 
Armed Services of the United States, confirms that the 
veteran served aboard Naval combat vessels, and reflect his 
receipt of awards such as the Korean Service Medal and the 
United Nations Service Medal, which establish his presence in 
Korea during the Korean War.  He has credibly testified that 
he served as a gunner's mate aboard the air craft carrier USS 
Antietam (CV-36) while serving in Korean waters from 
September 1951 to May 1952, and  that he was responsible for 
standing gun watch while combat aircraft launched and 
returned from active combat missions in Korea.  VA 
regulations provide that in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with he circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (1998); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).  The effect of 
this law is that service connection will not be precluded for 
combat veterans simply because of the absence of a notation 
of a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Board finds that despite the lack of service medical 
records documenting the fact that the veteran suffered from a 
cold injury to the hands while in service, his claims file 
contains satisfactory lay evidence, in the form of credible 
and consistent statements and testimony from the veteran 
himself, which document and corroborate his claim of 
experiencing frozen hands while fighting aboard aircraft 
carriers in the waters off Korea during the winter of 1951 to 
1952.  Furthermore, the incurrence of frozen hands while 
fighting in a winter battle in Korea is entirely consistent 
with the circumstances, conditions or hardships of such 
service.

The Board notes that for injuries which were alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

Post-service records include VA outpatient treatment notes 
dated from January 1998 to September 2002.  These contain a 
single reference to frostbite in October 2001, at the time of 
a routine follow-up appointment for disorders including 
hypothyroidism, hypertension, benign prostatic hypertrophy, 
gout, chronic renal insufficiency, and hearing loss.  He 
reported to the examiner that he had a history of frostbite 
of the hands in the Korean War, and that he had decreased 
feeling and numbness "off and on."  He stated that this 
became worse when exposed to cold weather.  He also 
complained that his hands became stiff, and that he had 
swelling in the fingers off and on.

On physical examination of the veteran's hands, the 
peripheral pulses were palpable, and there was no edema.  The 
veteran's hands were cold, there was hair on the fingers, and 
he had no fingernails.  The examiner recommended that the 
veteran keep his hands and feet warm.  No diagnosis was 
rendered.

In September 2002, the veteran testified at a hearing before 
an RO hearing officer.  At that time, he stated that he 
served aboard the air craft carrier USS Antietam (CV-36) 
while serving in Korea from September 1951 to May 1952.  He 
relayed that his duty aboard this carrier was serving as a 
gunner's mate, which involved standing gun watch on a "4 
hours on, 4 hours off" rotation basis, and launching and 
receiving aircraft.  He reported that the temperatures during 
the winter of 1951-1952 dropped as low as 35 degrees below 
zero, and that the ship was going as fast as 38 knots into 
the wind to launch aircraft.  He stated that he felt the 
gloves he was provided were inadequate, and that he 
experienced frostbite during this time.  However, he 
indicated that he never reported his frostbite to authorities 
or sought any medical attention for it.  He stated that when 
he worked his post-service jobs in construction, he noticed 
problems with stiffness in the knuckles and decreased 
circulation whenever the temperature dropped into the 30s.  
He indicated that he had never been treated for his frostbite 
outside of the VAMC in Oklahoma City.  He indicated that this 
VA treatment was recent, and he identified the examiner by 
name.  The Board observes that this examiner is the same one 
who examined the veteran in October 2001, as discussed above.

In April 2003, at the request of the Board, the veteran 
underwent a VA cold injury protocol examination of the 
veteran, which is the type of examination specifically 
designed to identify cold injury residuals.  Based on his 
examination findings and review of the veteran's medical 
records, it was the VA physician's opinion that the veteran 
suffered from cold injury residuals, diagnosed as status post 
cold exposure with symptoms of cold sensitization and 
Raynaud's phenomenon of both hands, which he opined were 
"more than likely" related to the veteran's cold exposure 
during his active military service.  The Board observes that 
there is no competent medical opinion of record, based on 
examination of the veteran and review of the record, that 
either disputes the VA physician's opinion or offers a 
findings and an opinion that differ from the VA physician's.

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran is currently 
diagnosed as having residuals of cold injury; his related 
military experiences in Korea during the Korean Conflict are 
not inconsistent with the circumstances, conditions or 
hardships of such service; and there is a competent medical 
opinion, based on examination of the veteran and review of 
his records, of a nexus, or link, between his currently 
diagnosed cold injury residuals and his active duty military 
service.  Under the circumstances, the Board concludes that 
the veteran's cold injury residuals were incurred in service.


ORDER

Service connection for residuals of frostbite of the hands is 
granted.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

